***1011On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals ( 22 NYCRR 500.11 ), order affirmed, with costs. To the extent that a violation of standards of the American National Standards Institute (ANSI) constitutes evidence of negligence (see Sawyer v. Dreis & Krump Mfg. Co. , 67 N.Y.2d 328, 502 N.Y.S.2d 696, 493 N.E.2d 920 [1986] ; Trimarco v. Klein, 56 N.Y.2d 98, 451 N.Y.S.2d 52, 436 N.E.2d 502 [1982] ), plaintiffs' reliance on those standards was proper. However, plaintiffs nevertheless failed to raise a triable question of fact as to whether defendants had either actual or constructive notice of the alleged dangerous condition.
Chief Judge DiFiore and Judges Rivera, Stein, Fahey, Wilson and Feinman concur. Judge Garcia took no part.